               Case 2:18-cv-02158-KHV Document 431-4 Filed 04/23/20 Page 1 of 3




                                                    Via Christi Hospital St Francis
Patient Name:      ~~J
MRN:          1003092224                                                   Admit:        3/6/2017
FIN:          100005687784                                                 Disch:        3/15/2017
DOB/Age/Sex: ./2011 6 years                         Male                   Admitting:    Bhirnavarapu,Bala Bhaskar Reddy MD

                                                           Consultation Notes
Sl S2 app without murmur
Abd - NI non tender , no masses
GU male with Foley cath
Ext NI Passive FROM
Neuro - GCS 3

I spoke with Dr. Grundmeyer about CT findings and clinical exam. Dr. Grundmeyer
requests child be prepared for OR at this time.

Family Discussion; Dr. Bala / DES/ Dr. Borig/ Chaplin
discussed above finding and ned for Immediate therapy. Initially was
going to MRI for study, however Dr. Grundmeyer now called back and
requests pt be made ready for OR and OK to place PICC line.

Impression:
1. Increased intracranial pressure
2. mass lesion 4.2 cm posterior Fossa with some probable bleeding adjacent to or part of the 4th ventricle
   leading to hydrocephalus
Suggestions:
1. Dr. Grundmeyer coming to go to OR now
2. Start Propofol Drip for sedation, Keppra, IV antibiotics (ACV/Meropenem/Vancomycin)
3. NS drip, Foley, check glucose Ql-2h.


ATIENDING ATIESTATION:
I have examined the patient; have reviewed the Interval history and pertinent laboratory and radiographic data; have spoken with mon
father; have discussed and supervised medical care plans with the ICU team; and have personally directed and titrated medical
management and care. I was physically present In the rendering of critical care services to this patient which was necessary due to Sta
epilepticus, Respiratory Failure, and now need for emergent operation for increased Intracranial Pressure
Electronically Signed on 03/06/2017 12:26 PM CST

Dimitrios Stephanopoulos, MD


Document Type:                                                         Consultation Note - Generic
Service Datemme:                                                       3/6/2017 11:13 CST
Result Status:                                                         Auth (Verified)
Document Subject:                                                      3-6-27 DES PCCM
Sign Information:                                                      Stephanopoulos,Dimitrios E MD (3/6/2017 11 :33 CST)

Date and Tjme of Consult                                                                         past Medical History
3-6-17 10:04 - 11:30AM                                                                            QnSQing
                                                                                                    No qualifying data
Reason for Consultation
                                                                                                  Historical
Rapid response and then Code Blue called on Peds Floor
                                                                                                    No qualifying data
History of Present Illness                                                                       M d' f
See Resident's Note. 5 yo wit~ strep throat adryiitt~d fo: vomiting unable to take antibiotics    !n~~~e'~ns
at home. No hx of trauma. Episode of hypertonic stiffening                                           *Vancom cin Communication *Pharma
with decreased to absent respirations, BVM ventilated and Intubated with 5.0 cuffed ETr at             t Dos: Da'I1           '        cy
bedside per anesthesia with Propofol and rocuronium. Ativan                                            °       '   Y


Report Request ID:      112182885                             Page 45 of 1,89              EXHIBIT                 3/2018 11:04 CDT
                                                                                                                       VC000045

                                                                                   I 1::>
              Case 2:18-cv-02158-KHV Document 431-4 Filed 04/23/20 Page 2 of 3




Patient Name:
MRN:
FIN:
                  M-
              1003092224
              100005687784
                               -J                 Via Christi Hospital St Francis


                                                                           Admit:
                                                                           Disch:
                                                                                        3/6/2017
                                                                                        3/15/2017
DOB/Age/Sex: ./2011 6 years                        Male                    Admitting:   Bhimavarapu,Bala Bhaskar Reddy MD

                                                          Consultation Notes
was also given. Taken to CT scan of head prior to PICu admit.                                    acetaminophen, 169.6 mg, 5.3 ml, 10
                                                                                                    mg/kg, Oral, q4hr, PRN
Reyjew of Systems
                                                                                                 acetaminophen, 180 mg, 1.5 supp, 10
See HP!, No allergies or past hospital admissions per parents at bedside                            mg/kg, Rectal, q4hr, PRN
Physical Exam                                                                                    acyclovir, 169 mg, 10 mg/kg, IV
                                                                                                    Piggyback, q8hr
  Vitals & Measurements                                                                          Atlvan, 2 mg, 1 ml, IV Push, Once
T: 37.8 °C (Axillary) T: 36.5 °C (Oral) TMIN: 36.5 °C (Oral) TMAX: 37.8 °C                       Ativan, 1.6 mg, 0.8 ml, IV Push, Once
 (Axillary) HR: 135 (Monitored) HR: 78 (Peripheral) RR: 20 BP: 154/107 Sp02: 100%                Desitin, 1 app, Topical, qlhr, PRN
WT: 16.9 kg WT: 16.9 kg                                                                          famotidine, 20 mg, 2 ml, IV Push, BID
Respiratory:                                                                                     fentaNYL, 20 mcg, 0.4 ml, IV Push, Once,
BS clear intubated with equal BS bilaterally. No rales, Rhonchi or wheezing                         PRN
SRR 20 on Vent 15/5 PC/AC Ti -0.7, Fi02 100% sats 100% Peep 3                                    fentaNYl IV additive 2,500 mcg (0.05
CXRay - OK ElT placement, small perihilar streaky Infiltrate                                        mcg/kg/hr] + Premix NS 250 ml
                                                                                                 lacri-lube S.O.P. ophthalmic ointment,
Dr. Michelson, anesthesia, states airway looked normal without pus or redness upon                  3.5 g, 1 app, Eye-Both, q4hr-WA
Intubation                                                                                       ondansetron (PEDS), 2.5 mg, 1.25 ml,
Cardiovascular:                                                                                     0.15 mg/kg, IV Push, q6hr, PRN
S1S2 app withiout murmur, gallop or thrill                                                       propofol, 10 mg, 1 ml, IV Push, q3min,
Warm well perfused, cap refill < 2 sec                                                              PRN
HR 67 - 93 NSR EKG - NSR                                                                         Rocephin, 850 mg, 8.5 ml, IV Piggyback,
SBP 124-124                                                                                         q12hr
DBP 69 - 61                                                                                      rocuronlum, 10 mg, 1 ml, IV Push, Once,
                                                                                                    PRN
CK44                                                                                             sodium chloride 0.65% nasal solution, 1
                                                                                                    sprays, Nasal, q2hr, PRN
Renal:                                                                                           vitamin A & D topical ointment, 1 app,
    =
U/O none since admission at 3 AM                                                                    Topical, qlhr, PRN
Cl   103 (MAR 06) 104 (MAR 06)                                                                 l::i2me
Cr   L 0.47 {MAR 06) L 0.45 (MAR 06)                                                             amoxicillin 400 mg/5 ml oral liquid, 480
                                                                                                   mg, 6 ml, Oral, q12hr
                                                                                                 gummy probiotic
                                                                                                 multivitamin, 1 gummy, Chewed, Daily
FEN:
I/O = 322/0 = +322                                                                           Allergies
Na      L 135 (MAR 06) 138 (MAR 06)                                                          No Known Allergies
K     4.2 (MAR 06) 3.7 (MAR 06)
                                                                                             Social History
C02       L 21 (MAR 06) l 21 (MAR 06)
Cl     103 (MAR 06) 104 (MAR 06)                                                               A1mbQl
Glucose Random         H 200 (MAR 06) H 189 (MAR 06)                                             Household alcohol concerns: No.
Ca     9.5 (MAR 06) H 10.1 (MAR 06)                                                            ~
Alb 4.3 TP 6.9 Glob 2.6 ALT (L) 13 AST 25                                                        Exposure to Secondhand Smoke: No.


GI:
+ BS , non tender
unable to palp L/S margins

Heme
WBC    13.9 (MAR 06) H 21.6 (MAR 06)
Hgb   11.8 (MAR 06) 12.0 (MAR 06)
Hct  34.5 (MAR 06) 34.9 (MAR 06)


Report Request ID:      112182885                            Page 46 of 1,894           Print Daterrime:    4/23/2018 11:04 CDT
                                                                                                                  VC000046
               Case 2:18-cv-02158-KHV Document 431-4 Filed 04/23/20 Page 3 of 3




Patient Name:
MRN:
FIN:
                   M-·J
              1003092224
              100005687784
DOB/Age/Sex: ~011 6 years
                                                     Via Christi Hospital St Francis




                                                     Male
                                                                            Admit:
                                                                            Disch:
                                                                            Admitting:
                                                                                           3/6/2017
                                                                                           3/15/2017
                                                                                           Bhimavarapu,Bala Bhaskar Reddy MD

                                                            Consultation Notes
Pit    369 (MAR 06) H 483 (MAR 06)



ID:
Temp 37.3 Ax


Neuro:
GCS 3 after intubation
decerebrate posturing prior to intubation
PERRLA 2/2 brisk after meds

Social:
Mother and family member at bedside no further questions




Assessment/plan
Nausea

 Impression:

 1. Status Epllepticus - >10 minutes, with decerebrate posturing
 2. Respiratory Failure - requiring endotracheal intubation and mechanical ventilation
 3. Strep Throat - Suspect Sepsis - meningitis

 Suggestions:

 1. Head CT scan
 2. LP, Blood culture, lactate, Antibiotics for meningitis, Resp Viral screen , encephalitis
 Panel
 3. Ventilate for now
 4. Neurology Consultation with EEG and choice of AEMs

 ATTENDING ATTESTATION:
 I have examined the patient; have reviewed the interval history and pertinent laboratory
 and radiographic data; have spoken with mom; have discussed and supervised medical
 care plans with the ICU team; and have personally directed and titrated medical
 management and care and Peds resident Dr. Boric and attending Dr. Bala. I was physically
 present in the rendering of critical care services to this patient which was necessary due
 to ongoing respiratory failure from Status epllepticus and need for endotracheal intubation
 and mechanical ventilation. Treatment and management included provision of mechanical
 vent support, provision of vasoactive infusions if needed, provision of IVF.



Electronically Signed on 03/06/2017 11:33 AM CST

Dimitrios Stephanopoulos, MD



Report Request ID:      112182885                               Page 47 of 1,894           Print Datemme:   4/23/2018 11:04 CDT
                                                                                                                VC000047
